DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of shapes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, 18, the claim recites “wherein the first layer includes at least one interior chamber and a plurality of shapes” which renders the claim indefinite as it is entirely unclear what constitutes the “plurality of shapes” and how they should be defined. The specification and drawings submitted with Applicant’s disclosure does not define or show what these plurality of shapes are or how they should be defined relative to the article that is being claimed. Further, claim 1 recites that “the flud does not flow through the plurality of shapes; and wherein the plurality of shapes have a multiplicity of sizes, wherein the shapes closer to the central axis tend to be smaller than the shapes further from the central axis” which renders the claim indefinite for the reasons noted above. The claim elaborates further on the plurality of shapes in such a way that a broad interpretation of what they may be cannot be made. Further, the recitation of “the shapes closer to the central axis tend to be smaller than the shapes further from the central axis” renders the claim indefinite as the limitation is not positively recited by noting that they “tend” to be smaller. As such, the limitations render the claim too indefinite to be examined with art. Clarification is requested. 

Regarding claim 3, the claim recites “the second layer is permanently affixed to the first layer along a periphery of the article and a periphery of each of the plurality of shapes” which renders the claim indefinite for the reasons noted above in claim 1, and further renders the claim indefinite as since the specification and drawings do not clearly depict and define the plurality of shapes, its unclear how a periphery of each of the plurality of shapes can be determined to be part of the claimed affixture. 

Regarding claim 4, the claim is rendered indefinite for the reasons noted in claim 1. 

Regarding claim 6, the claim is rendered indefinite for the reasons noted in claim 1 and 3 above. 

Regarding claims 8-10, the claim is rendered indefinite for the reasons noted in claim 1 above.

Regarding claims 2-20, the claims are all rejected based on their dependency to claims 1, 11, and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763